Judgment, Supreme Court, Bronx County (Steven L. Barrett, *829J.), rendered January 28, 1993, convicting defendant, after a jury trial, of manslaughter in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him to an aggregate term of 8Vs to 25 years, unanimously affirmed.
Were we to find any error in the court’s exclusion of certain evidence concerning prior threats made by the deceased, we would find the error to be harmless (see People v Luberoff, 150 AD2d 802 [1989], lv denied 74 NY2d 813 [1989]). This evidence was cumulative and added little or nothing to defendant’s justification defense. Furthermore, there was overwhelming evidence that defendant was the initial and only aggressor, and that he was not justified in shooting his unarmed victim.
The court’s justification charge, when read as a whole, provided the jury with proper guidance on the “initial aggressor” issue (see Penal Law § 35.15 [1] [b]) and could not have caused any prejudice to defendant. Concur—Sullivan, J.P., Ellerin, Nardelli and Sweeny, JJ.